Exchange Traded Concepts Trust II 2545 South Kelly Avenue, Suite C Edmond, Oklahoma 73013 June 17, 2013 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Attn:John Grzeskiewicz Re: Exchange Traded Concepts Trust II (the “Trust”):Request for Acceleration of the Effective Date of Pre-Effective Amendment No. 2 to the Trust’s Registration Statement on Form N-1A as Filed June 3, 2013 (File Nos. 333-180871 and 811-22700) Dear Mr.Grzeskiewicz: Pursuant to Rule 461 under the Securities Act of 1933, as amended, we hereby request that the effective date of the above-captioned Registration Statement be accelerated so that the same will become effective on Tuesday, June 18, 2013, or as soon as practicable thereafter. In connection with this request, Foreside Fund Services, LLC, the underwriter for the Trust, has also signed this letter requesting acceleration. Very truly yours, Exchange Traded Concepts Trust II Foreside Funds Services, LLC /s/ J. Garrett Stevens /s/ Mark Fairbanks By: J. Garrett Stevens By: Mark Fairbanks Title: President Title: President
